                                                                                                  Elior D. Shiloh
                                                                                    77 Water Street, Suite 2100
                                                                                    New York, New York 10005
                                                                                Elior.Shiloh@lewisbrisbois.com
                                                                                           Direct: 212.232.1362




VIA ECF

Honorable Alvin K. Hellerstein
United States District Judge
Daniel Patrick Moynihan
U.S. Courthouse
500 Pearl St.
New York, NY 10007-1312


         Re:       Geiss v. The Weinstein Company, et al.
                   17 Civ. 9554 (AKH)


Dear Judge Hellerstein:

         We represent defendant Harvey Weinstein in the captioned matter.

       Counsel wrote the Court on consent for an adjournment of the Conference scheduled for
October 4, 2019 to either October 8 or 10, 2019. The Conference was adjourned to October 18,
2019. Unfortunately, I am not available to attend the Conference on October18 and respectfully
request that the Conference be adjourned to the week of October 21, 2019.

                                                  Respectfully,

                                                  /s/ Elior D. Shiloh

                                                  ELIOR D. SHILOH for
                                                  LEWIS BRISBOIS BISGAARD & SMITH LLP



EDS:lg



    •                •          •             •             •          •    •              •              •
        •                •               •              •          •               •                  •
               •         •          •               •                   •   •                     •
